 

Nanophase Technologies Corporation 8-K [nanx-8k_062917.htm]

 

Exhibit 10.1

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

KNOW-HOW LICENSE AGREEMENT

This Know-How License Agreement (this “Agreement”) is made and effective this
23rd day of June, 2017, by and between Nanophase Technologies Corp., a Delaware
corporation (“Licensor”) and Eminess Technologies, Inc., an Arizona corporation
(“Licensee”).

WHEREAS, Licensor owns and/or has rights under technology to make or have made
Licensor’s series [*] and [*] polishing slurries as further described on Exhibit
A attached hereto (the “Products”);

WHEREAS, Licensor desires to strategically focus its business operations to
development areas outside of the Polishing Field (as defined below); and

WHEREAS, Licensor desires to grant Licensee an exclusive license to use the
Product Know-How (as defined below) for use in the Polishing Field in connection
with the manufacture, marketing and sale of the Products in the Polishing Field.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

ARTICLE 1.  DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Article 1:

“Improvements” – means novel compositions, processes or methods which rely on or
include the Products that have been or will be developed or invented in
connection with Licensee’s use of the Product Know-How during the Term.

“Licensee Improvements” – shall have the meaning ascribed to it in Section 4.1.

“Polishing Field” – means polishing applications of the Products in which the
object of polishing is to modify the material to be polished (the workpiece) to
meet desired surface attributes. The mechanisms of polishing involve four
components: the workpiece, fluid, abrasive, and pad or lap. The workpiece can
vary in bulk composition and application (optical glass, semiconductor substrate
or device layer, protective coating, etc.). The fluid is the liquid phase of the
polishing slurry formulation and is characterized by its chemical composition
and physical properties. The function of the abrasive is to mechanically remove
material from the surface of the workpiece. Material removal is accomplished at
the workpiece surface and pad/lap interface through either mechanical or a
combination of chemical and mechanical action. Finally, the pad/lap is used to
impose relative motion between the abrasives and the workpiece to facilitate
material removal.

“Product Know-How” – means all know-how necessary to make, have made, use,
develop, produce, market, distribute, offer for sale, sell, have sold, and
import the Products in the Polishing Field, including, but not limited to,
formulation know-how.

“Products” – Licensor’s series [*] and [*] polishing slurries as further
described on Exhibit A attached hereto.

“Term” – shall have the meaning ascribed to it in Section 5.1.

 1 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

ARTICLE 2.  LICENSED KNOW-HOW RIGHTS; ROYALTIES

2.1       

Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, and Licensee hereby accepts from Licensor, an exclusive, perpetual,
assignable, irrevocable (except as provided in Article 5) license, with the
right to sublicense, to use the Product Know-How in the Polishing Field to make,
have made, use, offer for sale, sell, have sold, and import Products in the
Polishing Field anywhere in the world.

2.2       

Licensee acknowledges and agrees that Licensor is, and shall remain the owner of
all right, title, and interest in and to the Product Know-How, subject to the
rights specifically granted to Licensee in this Agreement.

2.3       

Notwithstanding the terms provided in Section 6.5 regarding the confidentiality
obligations relating to Product Know-How, Licensee shall be permitted to
disclose, under terms of confidentiality at least as strict as those set forth
in Section 6.5, the Product Know-How relating to the manufacture of the Products
to third party manufacturers solely for the purpose of enabling such third party
manufacturers to manufacture Products on behalf of Licensee.

2.4       

In consideration for the license granted by Licensor to Licensee as set forth in
this Agreement, Licensee shall pay to Licensor the royalties set forth below
(the “Royalties”). The Royalaties shall be calculated for each calendar year and
shall be paid to Licensor no later than March 31 of the following calendar year
(i.e. the Royalties for the 2017 calendar years shall be paid to Licensor on or
before March 31, 2018). Notwithstanding the foregoing, nothing in this Agreement
shall be construed to obligate Licensee to sell any Products.

The Royalty paid to Licensor for sales of Products to existing Licensor
customers set forth on Exhibit C (the “Exisitng Customers”) for all sales from
$[*] to $[*] shall be a percentage of Net Sales as follows:

 

Product 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 [*] [*]% [*]% [*]%
[*]% [*]% [*]% [*]% [*]% [*]% [*]% [*] [*]% [*]% [*]% [*]% [*]% [*]% [*]% [*]%
[*]% [*]%

 

The Royalty paid to Licensor for sales of Products to (1) Existing Customers for
all sales above $[*], or (2) to new customers, shall be a percentage of Net
Sales as follows:

Product 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 [*] [*]% [*]% [*]%
[*]% [*]% [*]% [*]% [*]% [*]% [*]% [*] [*]% [*]% [*]% [*]% [*]% [*]% [*]% [*]%
[*]% [*]%

 

Commencing on January 1, 2027, the Royalty on all sales of all Products will be
[*]%.

For purposes of this Agreement, the term “Net Sales” means gross sales of all
Products by Licensee less the amount of any customer returns or credits.

 

 2 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment. 

 

The Royalties set forth in this Agreement assume that the Licensee, for the
first five (5) years of the Agreement, will pay Licensor what is effectively
[*]% of the net cash flow generated from sales to the Existing Customers below
$[*] annually and that Licensee will be able to manufacture or have manufactured
the Products at the following ratios of variable manufacturing costs of goods
sold to Net Sales (together, the “Variable Manufacturing Cost Ratios”): [*]% for
the [*] series Products and [*]% for [*] series Products (collectively, the
“Baseline Cost Ratios”). Therefore, if for any period in which the payment of
the Royalties is calculated, Licensee’s actual Variable Manufacturing Cost Ratio
for any Product series is greater than the applicable Baseline Cost Ratio, the
applicable Royalty payment will be decreased by the percentage difference
between the Licensee’s actual Variable Manufacturing Cost Ratio to the
applicable Baseline Cost Ratio. This effectively ensures that the Licensee never
pays more to the Licensor than sales to Existing Customer actually generated for
that period. Because the actual Variable Manufacturing Cost Ratios are dependent
on each Existing Customer’s Net Sales, Licensee shall not change the per unit
selling price for Existing Customers without Licensor’s prior written consent.

Product
Series Dispersions- Commercial Name

Weight

%

Particle Size
(nominal) ASP ($/kg) Variable
Manufacturing
Cost (Q117, $/kg) Variable
Manufacturing
Cost (%Sales) Baseline Cost Ratios (%Sales) [*] NanoArc® [*] [*] [*]nm (PLS) [*]
[*] [*]% [*]% [*] NanoArc® [*] [*] [*]nm (PLS) [*] [*] [*]% [*] NanoArc® [*] [*]
[*]nm (PLS) [*] [*] [*]% [*] NanoArc® [*] [*] [*] micron (PLS) [*] [*] [*]% [*]%

 

If at anytime the Royalty payment for sales to Existing Customers is decreased,
Licensee will provide Licensor a detailed breakdown of Licensee’s actual
Variable Manufacturing Cost Ratio calculation for that period. For reference,
from 2013 to 2016, the Licensee’s variable overhead for their internally
manufactured slurry business averaged [*]% of sales. Licensee and Licensor agree
that for purposes of establishing future Variable Manufacturing Cost Ratios,
Licensee’s variable overhead used to update Variable Manufacturing Cost will not
exceed [*]% of Net Sales.

For the avoidance of doubt, the parties agree and acknowledge that the Royalties
due and payable to Licensor hereunder are only calculated based upon sales of
Licensor’s specific formulation of the Products, and any other products
(including polishing slurries with different or improved formulations, that are
required to meet a customer’s performance criteria that the Licensor’s
formulation would not) developed, manufactured, marketed and/or sold by
Licensee, including products that perform the same function or may otherwise
compete with or be substitutes for the Products shall not be subject to the
payment of Royalties.

ARTICLE 3.  PAYMENT TERMS

Payment of Royalties shall occur no later than the [*] ([*]) day of the [*]
month of each calendar quarter for sales volume from the preceding calendar
quarter. 

 3 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

ARTICLE 4.  IMPROVEMENTS

Any improvements, developments or modifications made, developed or invented
solely by Licensee, sublicensees or manufacturers related to the Product
Know-How (the “Licensee Improvements”) shall be owned solely and exclusively by
Licensee.

ARTICLE 4.  A PRODUCT KNOW-HOW TRANSFER; WARRANTIES

Licensor and Licensee shall cooperate, in good faith, to cause the transfer of
all Prodcut Know-How to Licensee in accordance with the process and procedure
set forth on Exhibit B. Such transfer shall be completed no later than 60 days
following the date of this Agreement. Nanophase warrants that the Prodcuts do
not contain any ingredients that are known by Nanophase to be carcinogenic,
mutagenic, or teratogenic. Only standard chemical hygiene practices and personal
protective equipment are recommended for producing and/or handling Products, as
defined in the Product SDSs. Based on Nanophase’s current knowledge, the acids
and bases that are used to adjust the Product pH represent the most significant
health and safety risk, which at the concentrations used, do not pose an extreme
hazard. None of the waste streams from the manufacture of these Products is
currently classified/regulated as hazardous material. Spent slurry from Product
use may or may not be deemed as hazardous material depending on the composition
of the substrates being polished, and need to be assessed on an individual basis
by the entities involved in those activities.

ARTICLE 5.  term and termination

5.1       

This Agreement shall become effective upon the date hereof and shall continue in
full force and effect unless terminated or cancelled as provided in this Article
5 (the “Term”). In the event of termination or cancellation, neither party shall
be liable for any loss, expense, liability, termination compensation, or
payments of any kind. If termination is made by default, then both parties
retain any rights and remedies they may have against the other party under this
Agreement and otherwise in law and in equity.

5.2       

This Agreement may be immediately canceled by Licensor, in whole or in part,
upon written notice to Licensee should any of the following occur:

(a)       

a petition in bankruptcy is filed or Licensee is adjudged bankrupt;

(b)       

Licensee takes advantage of any insolvency act or debtor’s relief act;

(c)       

Licensee makes an assignment for the benefit of its creditors; or

(d)       

the business or assets of Licensee, or any substantial portion thereof, are
seized, nationalized, confiscated or expropriated.

5.3       

After the termination or cancellation of this Agreement pursuant to Section 5.2,
all licenses granted to Licensee pursuant to this Agreement shall terminate.

 

 4 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

ARTICLE 6.  MISCELLANEOUS

6.1       

Notwithstanding any termination of this Agreement, the provisions of Articles 3
and 6 will survive and remain in effect.

6.2       

This Agreement shall be governed by the substantive laws of the State of
Arizona, without regard to its conflicts of laws principles, and the State and
Federal courts in the City of Phoenix, Arizona shall have exclusive jurisdiction
over any proceeding seeking to enforce any provision of, or based upon any right
arising out of, this Agreement. The parties do hereby irrevocably (a) submit
themselves to the personal jurisdiction of such courts, (b) agree to service of
such courts’ process upon them with respect to any such proceeding, and (c)
waive any objection to venue laid therein. The parties acknowledge and agree
that the foregoing choice of law and forum provisions are the product of an
arm’s length negotiation between the parties. EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS.

6.3       

Confidentiality.

(a)       

Licensor and Licensee shall keep secret and confidential and not disclose or use
for any commercial purpose all information and data relating to (i) the other
party’s business, including but not limited to its intellectual property; (ii)
the terms of this Agreement; (iii) the Product Know-How, or (iv) specifications,
processes, methods, formulas, production schedules and costs, and experience.

(b)       

The confidentiality obligations of the non-disclosing party set forth in
subsection 6.3(a) above shall not apply to any information that (i) must be
disclosed to comply with any applicable governmental rules or regulations; (iii)
was lawfully in the possession of the non-disclosing party prior to disclosure
from the disclosing party; (iv) was available to the public at the time of
disclosure by the disclosing party or subsequently became available to the
public through no fault of the non-disclosing party; (v) becomes available to
the non-disclosing party subsequent to the disclosure from the disclosing party
from a third party who is under no confidentiality obligation to the disclosing
party; (vi) is required to be disclosed by the non-disclosing party pursuant to
court order or legal process provided that the non-disclosing party shall give
the disclosing party notice of such process and use its best efforts to afford
the disclosing party the opportunity at disclosing party’s expense to seek to
quash or restrain such disclosure; or (vii) was or is independently developed by
the non-disclosing party

6.4

The headings of Articles in this Agreement and the headings in the Exhibits
attached hereto are provided for convenience only and shall not affect its
construction or interpretation. With respect to any reference made in this
Agreement to a Section or Exhibit, such reference shall be to the corresponding
section of, or the corresponding schedule to, this Agreement. All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words
“including”, “include” and “includes” do not limit the preceding words or terms
and any list of words or terms following the words “including”, “include” and
“includes” is not an exhaustive list. Any reference to a specific “day” or to a
period of time designated in “days” shall mean a calendar day or period of
calendar days unless the day or period is expressly designated as being a
business day or period of business days. The use of “or” is not intended to be
exclusive unless expressly indicated otherwise. The parties hereto acknowledge
and agree that (a) each party and its counsel have reviewed and negotiated the
terms and provisions of this Agreement and have contributed to its revision, (b)
the rule of construction to the effect that any ambiguities are resolved against
the drafting party shall not be employed in the interpretation of this Agreement
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto, regardless of which party was generally responsible for
the preparation of this Agreement.

 5 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

6.5

Nothing contained in this Agreement shall be construed so as to operate or to
place any party or its affiliates in the relationship of employee or agent or
joint venture or legal representative of the other party or its affiliates and
it is hereby expressly agreed and acknowledged that each of the parties hereto
is an independent contracting party which does not have the authority or power
for or on behalf of the other party hereto to enter into any contract, to incur
debts, to accept money, to assume obligations or to make any warranties or
representations whatsoever.

6.6

This Agreement may not be amended except by a written agreement executed by
Licensor and Licensee.

6.7

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

6.8

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

6.9

This Agreement sets forth the entire understanding of Licensor and Licensee with
respect to the transactions contemplated hereby and thereby and supersedes all
prior agreements or understandings among the parties hereto regarding those
matters.

 

[Signature Page Follows]

 6 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

  LICENSOR:   NANOPHASE TECHNOLOGIES CORP.         By: /s/  Jess Jankowski Name:
Jess Jankowski Title: President and CEO

 

 

  LICENSEE:   EMINESS TECHNOLOGIES, INC.         By: /s/  Daniel N. Koharko
Name: Daniel N. Koharko Title: CEO

 

 

 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

  

EXHIBIT A

PRODUCTS 

Dispersions-Commercial Name Weight % Particle Size (nominal) Variable
Manufacturing Cost (Q117)   Standard Package NanoArc® [*] [*] [*] nm (PLS)

$[*]/kg

  [*]kg Pail, [*]kg drum, [*]kg Tote NanoArc® [*] [*] [*]nm (PLS) $[*]/kg  
[*]kg Pail NanoArc® [*] [*] [*]nm (PLS) $[*]/kg   [*]kg Pail NanoArc® [*] [*]
[*]nm (PLS) $[*]/kg   [*]kg Pail NanoArc® [*] [*] [*] micron (PLS) $[*]/kg  
[*]kg Pail

  

 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

EXHIBIT B

PROCESS FOR TRANSFER OF KNOW-HOW 

ETI & NANX Product Production Transfer 60 days     Information Gathering 35 days
On-Site Info Gathering 25 days Remote Info Gathering   Review any items from
remote info gathering and follow-up Raw Materials/Production/Finished Goods??
([*]) Process audits 5 days Raw material sourcing (Vendor Information, Supply
Contracts) [*] Series Products   Raw Material Packaging Form Factors  
Production Process Training   SDS for all RMs   Production Process Walk-through
  Supplier RM CoAs   QC Training   Vendor qualification info ([*]) Sample sent
to ETI for QC Comparison   Dual sourcing/Contingency plan   [*] Series Products
  Receiving inspection criteria ([*]) Production Process Training   Safety EHS
Concerns (Storage requirements, PPE) Production Process Walk-through   Waste
stream issues ([*]) QC Training   REACH Registration(s) ([*]) Sample sent to ETI
for QC Comparison   Other regulatory concerns? ([*]) Identify gaps BTW NANX& ETI
Production & QC Material handling and storage     Capital required?   WIP
components and storage        If yes, what and how long?   Product demand
(historical and forecast volumes) Plan Manufacturing Transfer 5 days Lead
times/MOQs/Safety Stock (For RM and Finished Goods)   NANX inventory build  
Product Bills of Material   RM logistics   Product run sheet/batch
records/production procedures QC Transfer   Operator Training
Documents/Procedures ([*]) Batch Production Schedule   Labeling and shipping
requirements (see SDS)   Manufactuing Transfer 5 days special packaging
types/sizes   [*] Series Products   Production labor requirements   Production @
ETI   Product/Process Historical Yields   QC @ ETI   P&IDs/Process
diagrams/Equipment list   Sample sent to NANX for QC   Water quality of NANX
production   [*] Series Products   Filtration procedures/specifications  
Production @ ETI   Fill by weight or volume?   QC @ ETI   QC methods (RM/WIP/FG)
  Sample sent to NANX for QC   QC labor requirements   Review and Documentation
10 days Product CoAs       Product TDSs       Product SDSs       Shelf life
information (current spec & data)       Historical quality data (SPC or
otherwise)       Product/Process FMEAs([*])     Customer List       Special
Customer Requirements       Customer Purchase/Supply Contracts/Blanket Orders  
    Customer change control requirements? ([*])    

 

 

 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

 

EXHIBIT C

EXISTING CUSTOMERS

 

Customer Product Qty. of Orders/POs, Shipped and In Hand – kg (as of 4/30) Qty.
of Orders/POs, Shipped and In-Hand - $$$ (as of 4/30) Est. Product Mix% - By
Customer 2017 Forecast, Est. Product Mix % of Forecast Achieved (as of 4/30)
Average Days of Payment Price Package Size Notes [*] NanoArc® [*] [*] $[*] [*]
[*] [*] [*] $[*]/gallon [*] Gallon will likely get price break based off high
volume
discount (discounted pricing $[*]/gallon for
[*] and $[*]/Gallon for [*] [*] NanoArc® [*] [*] $[*] [*] [*] [*] [*]
$[*]/Gallon [*] Gallon   NanoArc® [*] [*] $[*] [*] [*] $[*]/Gallon [*] Gallon
NanoArc® [*] [*] $[*] [*] [*] $[*]/Gallon [*] Gallon [*] NanoArc® [*] [*] $[*]
[*] [*] [*] [*] $[*]/gallon [*] gallon

We then add their shipping cost to their unit price.

Typically it is about $[*]/gallon

[*] NanoArc® [*] [*] $[*]

[*]

 

[*]

[*] [*] [*] $[*]/kg [*]kg Pail   NanoArc® [*] [*] $[*] $[*]/kg [*]kg Pail [*]
NanoArc® [*] [*] $[*] [*] [*] [*] [*] $[*]/gallon ([*]
gallon commitment) [*] gallon

have pricing tiers [*] pricing not negotiated or

provided

NanoArc® [*] [*] $[*] [*] [*] $[*]/gallon ([*] gallon commitment) [*] gallon [*]
NanoArc® [*] [*] $[*] [*] [*] [*] [*] $[*]/Liter [*]L Pail   [*] NanoArc® [*]
[*] $[*] [*] [*] [*] [*] $[*]/Liter [*] Gallon   [*] NanoArc® [*] [*] $[*] [*]
[*] [*] [*] $[*]/kg [*] gallon   [*] NanoArc® [*] [*] $[*] [*] [*] [*] [*]
$[*]/gallon [*] gallon   [*] NanoArc® [*] [*] $[*] [*] [*] [*] [*] $[*]/gallon
[*] gallon   NanoArc® [*] [*] $[*] [*] [*] $[*]/liter [*] gallon       $[*]  
$[*] [*]%        

 



 

 